 Case 1:20-cv-01157-TWP-MPB Document 1 Filed 04/15/20 Page 1 of 8 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


ALVERGIE ROGERS,                             )
                                             )
                        Plaintiff,           )
                                             )
               v.                            ) CASE NO: 1:20-cv-1157
                                             )
DAMAR SERVICES, INC.,                        )
                                             )
                        Defendant.           )


                        COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff, Alvergie Rogers, brings this action against Defendant, Damar Services,

Inc., for unlawfully violating her rights protected by the Age Discrimination in Employment Act of

1967 (hereinafter “ADEA”), 29 U.S.C. §621, et seq., the Americans with Disabilities Act (“ADA”),

as amended, 42 U.S.C. § 12101 et seq., and the Family and Medical Leave Act (“FMLA”), 29

U.S.C. § 2601 et seq.

                                             PARTIES

       2.      At all times relevant to this action, Rogers resided within the Southern District of

Indiana.

       3.      Defendant Damar Services, Inc. is a corporation which does business within the

Southern District of Indiana.

                                     JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this complaint pursuant to 28

U.S.C. § 1331; 28 U.S.C. § 1343; 29 U.S.C. §626, 42 U.S.C. § 12117 and 29 U.S.C. § 2617(a)(2).
 Case 1:20-cv-01157-TWP-MPB Document 1 Filed 04/15/20 Page 2 of 8 PageID #: 2




        5.      Rogers was an “employee” as that term is defined by the ADEA, 29 U.S.C. §630(b)

and the FMLA, 29 U.S.C. § 2611(2)(a), and an “eligible employee” under the ADA, 42 U.S.C. §

12111(4).

        6.      Plaintiff is an individual who has been regarded as having a disability as that term

is defined by the ADA, 42 U.S.C. § 12102(2).

        7.      Defendant is an “employer” as that term is defined by the ADEA, 29 U.S.C. §630(b),

the ADA, 42 U.S.C. § 12111(5)(A) the FMLA, 29 U.S.C. § 2611(4)(a).

        8.      Rogers exhausted her administrative remedies by filing a charge numbered 470-

2010-01296 with the U.S. Equal Employment Opportunity Commission against Defendant, and

receiving the appropriate notice of suit rights. Rogers files the instant matter within ninety (90) days

of receipt of said notice.

        9.      All of the events, transactions, and occurrences pertinent to this lawsuit have

occurred within the geographical environs of the Southern District of Indiana and all parties are

located therein. Therefore, venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                    FACTUAL ALLEGATIONS

        10.     Plaintiff Alvergie Rogers was hired by Defendant on or about June 16, 2003.

        11.     Rogers’s work performance met or exceeded the Defendant’s legitimate expectations

at all relevant times.

        12.     Rogers was sixty-one (61) years of age at the time Defendant terminated her.

        13.     At all times relevant, Rogers was a Direct Care Staff member for Defendant in its

"Community" operation.




                                                   2
 Case 1:20-cv-01157-TWP-MPB Document 1 Filed 04/15/20 Page 3 of 8 PageID #: 3




       14.     At all times relevant, Rogers was a qualified individual with a disability, had a record

of a disability, and/or was perceived and/or regarded as having a disability, placing her under the

protection of the Americans With Disabilities Act (hereafter "ADA").

       15.     Rogers has a mental impairment that is neither transitory nor minor.

       16.     At all times relevant, Respondent was aware of Roger's disability. Rogers had

previously taken medical leave for her disability in 2009.

       17.     Since January 1, 2018, Defendant has employed fifty (50) or more employees within

a seventy-five (75) mile radius of the facility at which Plaintiff worked.

       18.     Plaintiff worked one thousand two hundred fifty (1,250) hours in the twelve (12)

month period preceding January 1, 2018.

       19.     Plaintiff worked one thousand two hundred fifty (1,250) hours in the twelve (12)

month period preceding August 17, 2018.

       20.     At all times relevant, Rogers has met or exceeded Respondent's legitimate

performance expectations.

       21.     On or about August 16, 2018, Rogers and a co-worker were assisting two of their

special needs clients when they had a positive experience with a police officer. The police officer

showed the clients the lights on his motorcycle. Rogers's co-worker filmed this encounter on her

cell phone.

       22.     Rogers’ co-worker violated Defendant’s policies by having her cell phone on her

during work and recording video without specific authorization from management.

       23.     Rogers asked her co-worker not to distribute the video of the encounter, as she is not

comfortable on camera and it can be triggering for her disability.


                                                   3
 Case 1:20-cv-01157-TWP-MPB Document 1 Filed 04/15/20 Page 4 of 8 PageID #: 4




       24.     Despite Rogers’ request, the coworker gave the video to Defendant's Vice-President

of Marketing, who then disseminated it on Facebook and sent it to local news sites.

       25.     When Rogers discovered the video, it triggered a flareup of her disability, resulting in

her visit to St. Vincent Hospital's Stress Center (hereafter "St. Vincent") and requiring medical leave

from work.

       26.     Rick Torbeck, who is also a board member for Respondent, drove Rogers to the

hospital and was supportive of her treatment and indicated that she would be welcomed back to

work with her clients when she was ready to return.

       27.     Rogers requested and received FMLA leave for this flareup.

       28.     Rogers’ request for and taking of medical leave under the FMLA leave constitutes

protected activity under the FMLA and ADA.

       29.     When Rogers contacted Respondent's Human Resources Department to tell them she

was planning on returning to work on October 1, 2018, Defendant’s HR Representative, Tifini

McClyde (hereafter "McClyde"), told Rogers they were "phasing out" full-time "Community"

positions and that she would have a different position when she returned to work, in Defendant's

"Campus" operation.

       30.     McClyde further told Rogers that her full-time employment position would end on

January 11, 2019 and that she would be asked to take a position as an independent contractor,

without employee benefits.

       31.     On January 10, 2019, Respondent terminated Rogers.

       32.     Upon information and belief, Defendant did not eliminate full-time "Community"

positions, but rather replaced Rogers with a substantially-younger non-disabled full-time employee


                                                  4
 Case 1:20-cv-01157-TWP-MPB Document 1 Filed 04/15/20 Page 5 of 8 PageID #: 5




who had not requested leave under the FMLA.

          33.   Defendant's adverse actions towards Rogers constitute discrimination and/or

retaliation for her disability and/or engaging in protected activity, in violation of the ADA.

          34.   Similarly-situated younger employees, employees who were not perceived as

disabled, and/or employees who had not engaged in protected activity have been treated more

favorably than Rogers.

          35.   Rogers has been harmed by Defendant’s unlawful actions, including but not limited

to, financial loss, embarrassment, humiliation, and emotional distress.


                                     LEGAL ALLEGATIONS
                                    Count I: Age Discrimination

          36.   Rogers incorporates paragraphs one (1) through thirty-five (35) of her Complaint

herein.

          37.   Defendant intentionally and willfully discriminated against Rogers because of her

age.

          38.   Similarly-situated younger employees have been treated more favorably than

Rogers in discipline.

          39.   The reasons put forth by Defendant for terminating Rogers are pretextual.

                                Count II: Disability Discrimination

          40.   Plaintiff hereby incorporates paragraphs one (1) through thirty-nine (39) of her

Complaint.

          41.   Defendant unlawfully terminated Rogers because of Rogers’ disability and/or because

she requested an accommodation for her disability.


                                                   5
  Case 1:20-cv-01157-TWP-MPB Document 1 Filed 04/15/20 Page 6 of 8 PageID #: 6




       42.      Defendant’s stated reasons for terminating Rogers are pretextual.

       43.      Defendant’s discrimination against Rogers was done in reckless disregard for

Rogers’s federally protected rights.

       44.      Actions of Defendant caused Rogers both emotional and economic harm.

       45.      Intentional and unlawful employment actions of Defendant have violated Plaintiff’s

rights as they are protected by the Americans with Disabilities Act (ADA), as amended 42 U.S.C. §

12101 et seq.

                                       Count III: FMLA Violations

       46.      Rogers incorporates all of the allegations set forth in paragraphs one (1) through forty-

five (45) of this Complaint.

       47.      Rogers properly notified Defendant of her need for leave for FMLA-qualifying reasons.

       48.      Defendant interfered with Rogers ability to exercise her rights under the FMLA.

       49.      Defendant unlawfully discriminated against and retaliated against Rogers in violation of

the FMLA.

       50.      Defendant terminated Rogers in retaliation for her attempts to exercise her rights under

the FMLA.

       51.      Retaliation by Defendant against Rogers violated the FMLA, 29 U.S.C. §2615(a) by

discriminating against her due to her attempts to exercise her rights under the FMLA.

       52.      Actions by Defendant were intentional, willful, done in bad faith, and in reckless

disregard of Rogers’ federally protected rights under the FMLA.




                                                    6
  Case 1:20-cv-01157-TWP-MPB Document 1 Filed 04/15/20 Page 7 of 8 PageID #: 7




                                         REQUESTED RELIEF

          WHEREFORE, Plaintiff, Alvergie Rogers, respectfully requests that this Court enter

judgment in her favor and provide her the following relief:

          1.     Reinstatement to her prior position, salary, seniority, and benefits, or pay front pay in

lieu of reinstatement;

          2.     Enjoin Defendants from future violations of the ADEA, ADA, and the FMLA;

          3.     All lost wages, benefits, compensation, and monetary loss suffered as a result of

Defendants’ unlawful actions;

          4.     Compensatory, consequential, and punitive damages;

          5.     Liquidated damages for intentional violations of the ADEA;

          6.     All attorneys’ fees, litigation expenses, and costs incurred as a result of bringing this

action;

          7.     Pre- and post-judgment interest on all sums recoverable; and

          8.     All other legal and/or equitable relief to which she is entitled.

                                                         Respectfully submitted,



                                                         John H. Haskin (7576-49)
                                                         Paul A. Logan (17661-02)
                                                         JOHN H. HASKIN & ASSOCIATES
                                                         255 North Alabama Street, 2nd Floor
                                                         Indianapolis, IN 46204
                                                         Telephone:     (317) 955-9500
                                                         Facsimile:     (317) 955-2570
                                                         E-Mail:        jhaskin@jhaskinlaw.com
                                                         E-Mail:        plogan@jhaskinlaw.com
                                                         Attorneys for Plaintiff



                                                     7
 Case 1:20-cv-01157-TWP-MPB Document 1 Filed 04/15/20 Page 8 of 8 PageID #: 8




                                 DEMAND FOR JURY TRIAL

       Comes now the Plaintiff, Alvergie Rogers, by counsel, and demands a trial by jury on all

issues deemed so triable.

                                                     Respectfully submitted,


                                                     John H. Haskin (7576-49)
                                                     Paul A. Logan (17661-02)
                                                     JOHN H. HASKIN & ASSOCIATES
                                                     255 North Alabama Street, 2nd Floor
                                                     Indianapolis, IN 46204
                                                     Telephone:     (317) 955-9500
                                                     Facsimile:     (317) 955-2570
                                                     E-Mail:        jhaskin@jhaskinlaw.com
                                                     E-Mail:        plogan@jhaskinlaw.com




                                                 8
